IjLANDBIEU, J.,
dissenting.
Although one is left with the uneasy feeling that only the very minimum requirements of due process have been met, we nonetheless must assume, -in the absence of proof to the contrary, that the elected and appointed officers performed their duties as required by law. . Had Mr. Alcorn been present at trial, he might have been able to substantiate his domicile at 5740 Wright road for a year before qualifying. However, he wasn’t present, and his absence does not negate the challenge.
Mr. Alcorn was properly served through proxy, an ad hoc curator was appointed to represent him, a trial was held and the trial court found that the evidence preponderated in favor of his disqualification.
I cannot say that the trial court was manifestly erroneous.